Title: To Benjamin Franklin from Joshua Johnson, 1 August 1783
From: Johnson, Joshua
To: Franklin, Benjamin


          
            Sir.
            London I August 1783.
          
          The Inclosed was sent me from the General Post Office, the Postage being 4/7. I have
            paid and which you will be pleased to return to Mr. Ridley, It is probable that many
            more Letters may come for you & which must remain in the Post Office, without the
            Inland Postage is paid, be pleased to signify whether I may take them up or not &
            forward them to you. I shall be happy of opportunitys to be usefull to you & I am
            with the most perfect respect & esteem Sir Your most Obedt. Hb. Servt.
          
            Joshua Johnson
            His Excellency Benjamin Franklin Esqr.
          
        